Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION       

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4, 8, 10, 11 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by El Shafey et al. (International Pub. No. WO 2020/206455 A1).

             Regarding claims 1 and 15, with respect to Figures 1-4, El Shafey teaches a method of speech recognition (figures 3 and 4), the method comprising: 
             segmenting an audio stream into a plurality of audio segments (figure 3; page 8, line 29 - page 9, line 2); 
             identifying a plurality of speakers within the audio stream (figure 4; page 9, lines 14-17, 26-33, page 10, lines 9-13); 
            performing automatic speech recognition (ASR) on each of the plurality of audio segments to generate a plurality of short-segment hypotheses (figure 3; page 9, lines 3-5, 11-12: system maps, using the joint ASR-SD neural network, the audio segment sequence to a single candidate sequence with a respective output symbol [i.e., a short-segment hypothesis] for each of a plurality of time steps); 
            merging at least a portion of the short-segment hypotheses into a first merged hypothesis set (figure 3; page 9, lines 11-12: updating the single candidate sequence at each time step [i.e., a merging of the short-segment hypothesis] for the current time step with short-segment hypotheses of previous time steps); 
            inserting stitching symbols into the first merged hypothesis set, the stitching symbols including a window change (WC) symbol (page 9, lines 7-9, 11-12: updating the single candidate sequence by appending a speaker label symbol is interpretable as inserting into the single candidate a window change symbol, wherein a speaker label symbol indicates that a window of speech of the speaker associated with the speaker label symbol starts or ends in case the previous or next speaker label symbol is associated with another speaker (see also figure 4; page 9, lines 26-33 and page 10, lines 9-13)); and 
            consolidating, with a network-based hypothesis stitcher, the first merged hypothesis set into a first consolidated hypothesis (figures 1, 3; page 8, lines 24-28, page 9, lines 14-23: system determines, from the output sequence of symbols and, inter alia, by joining/stitching symbols of the output sequence, a transcription representing a consolidated hypothesis, wherein the system - and thus the determining of the transcription representing a consolidated hypothesis - is network-based, as e.g. apparent from page 8, lines 24-28 and figure 1).
            
 
            Regarding claims 2 and 16, El Shafey teaches outputting the first consolidated hypothesis as a transcription (figures 1, 3; page 8, lines 24-28, page 9, lines 14-23: system determines, from the output sequence of symbols and, inter alia, by joining/stitching symbols of the output sequence, a transcription representing a consolidated hypothesis, wherein the system - and thus the determining of the transcription representing a consolidated hypothesis - is network-based, as e.g. apparent from page 8, lines 24-28 and figure 1).
  
          Regarding claims 3, 10 and 17, El Shafey teaches wherein the first merged hypothesis set is specific to a first speaker of the plurality of speakers, wherein the first consolidated hypothesis is specific to the first speaker, and wherein the method further comprises: 
         merging at least a portion of the short-segment hypotheses into a second merged hypothesis set specific to a second speaker of the plurality of speakers (figure 3; page 9, lines 11-12: updating the single candidate sequence at each time step [i.e., a merging of the short-segment hypothesis] for the current time step with short-segment hypotheses of previous time steps);
         inserting stitching symbols into the second merged hypothesis (page 9, lines 7-9, 11-12: updating the single candidate sequence by appending a speaker label symbol is interpretable as inserting into the single candidate a window change symbol, wherein a speaker label symbol indicates that a window of speech of the speaker associated with the speaker label symbol starts or ends in case the previous or next speaker label symbol is associated with another speaker (see also figure 4; page 9, lines 26-33 and page 10, lines 9-13)); and 
         consolidating, with the hypothesis stitcher, the second merged hypothesis set into a second consolidated hypothesis specific to the second speaker (figures 1, 3; page 8, lines 24-28, page 9, lines 14-23: system determines, from the output sequence of symbols and, inter alia, by joining/stitching symbols of the output sequence, a transcription representing a consolidated hypothesis). (Note; a first output sequence is being associated with a single first speaker and a successive second output sequence is being associated with a single second speaker first in case a first output implicitly disclosed by El Shafey, since the system and method proposed therein do not require the presence of multiple different speakers within a certain time during which audio input is received and for which audio input a transcription is provided)

         Regarding claims 4, 11 and 18, El Shafey teaches wherein the first merged hypothesis set comprises a multi-speaker merged hypothesis set, and wherein the stitching symbols further include a speaker identification. (figure 4; page 9, line 24 - page 10, line 17).

           Claim 8 is rejected for the same reasons as discussed above with respect to claim 1. Furthermore, El Shafey teaches a system for speech recognition, the system comprising: a processor (page 11, lines 25-28, page 13 lines 1-10); and 
          a computer-readable medium storing instructions that are operative upon execution by the processor (page 11, lines 11-28, page 13 lines 1-10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over El Shafey et al. (US Pub. No. 2008/0320082) in view of Yuki et al. (U.S. Pub. No. WO2016167779A1).  

            Regarding claims 5, 12 and 19, El Shafey does not specifically teach wherein the first merged hypothesis set comprises an odd hypothesis sequence and an even hypothesis sequence, and wherein the method further comprises: aligning the odd hypothesis sequence with the even hypothesis sequence. Yuki teaches wherein the first merged hypothesis set comprises a correct sequence and a recognized hypothesis sequence [i.e., odd hypothesis sequence and an even hypothesis sequence], and wherein the method further comprises: aligning the odd hypothesis sequence with the even hypothesis sequence (paragraphs 0016-0017). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify El Shafey to incorporate the feature of wherein the first merged hypothesis set comprises an odd hypothesis sequence and an even hypothesis sequence, and wherein the method further comprises: aligning the odd hypothesis sequence with the even hypothesis sequence in El Shafey’s invention as taught by Yuki. The motivation for the modification is to do so in order to reduce recognition errors. 

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over El Shafey et al. (US Pub. No. 2008/0320082) in view of Hu et al. (U.S. Pub. No. 20110304369).  

            Regarding claims 6, 13 and 20, El Shafey does not specifically teach a serialized stitcher that does not use an alignment of odd and even hypothesis sequences. Hu teaches a serialized stitcher that does not use an alignment of odd and even hypothesis sequences.  (paragraph 0029). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify El Shafey to incorporate the feature of a serialized stitcher that does not use an alignment of odd and even hypothesis sequences. in El Shafey’s invention as taught by Hu. The motivation for the modification is to do so in order to reset word for aligning. 

Claims 7, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over El Shafey et al. (US Pub. No. 2008/0320082).  

            Regarding claims 7 and 14, El Shafey does not specifically teach wherein the hypothesis stitcher uses 25% overlap or less. Examinee takes an official  notice that wherein the hypothesis stitcher uses 25% overlap or less is a matter of design choice. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify El Shafey to incorporate the feature of wherein the hypothesis stitcher uses 25% overlap or less in El Shafey’s invention as taught by Yuki. The motivation for the modification is to do so in order to reduce recognition errors. 

           Regarding claim 9, El Shafey does not specifically teach wherein the first merged hypothesis set comprises hypotheses ranks. Examinee takes an official notice that wherein the first merged hypothesis set comprises hypotheses ranks is well known in the art. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify El Shafey to incorporate the feature of wherein the first merged hypothesis set comprises hypotheses ranks in El Shafey’s invention as taught by Yuki. The motivation for the modification is to do so in order to consider a hypothesis based on the rank of it.            
           

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD S ELAHEE whose telephone number is (571)272-7536.  The examiner can normally be reached on Monday thru Friday; 8:30AM to 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/MD S ELAHEE/
MD SHAFIUL ALAM ELAHEE 
Primary Examiner, 
Art Unit 2653
July 2, 2022